Exhibit 10.21

 

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 9, 2005, among GRAHAM PACKAGING HOLDINGS COMPANY, a Pennsylvania
limited partnership (“Holdings”), GRAHAM PACKAGING COMPANY, L.P., a Delaware
limited partnership (the “Borrower”), GPC CAPITAL CORP. I, a Delaware
corporation (the “Co-Borrower”), the Lenders party thereto from time to time,
CITIGROUP GLOBAL MARKETS INC., as syndication agent (in such capacity, the
“Syndication Agent”), GOLDMAN SACHS CREDIT PARTNERS, L.P., GENERAL ELECTRIC
CAPITAL CORPORATION and LEHMAN COMMERCIAL PAPER INC., as co-documentation agents
(in such capacity, each a “Co-Documentation Agent”), DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, LASALLE BANK NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS
TRUST COMPANY, as senior managing agents (in such capacity, each a “Senior
Managing Agent”), DEUTSCHE BANK SECURITIES INC., as joint lead arranger and
joint book runner (“DBSI”), CITIGROUP GLOBAL MARKETS INC., as joint lead
arranger and joint book runner (“Citigroup”), and GOLDMAN SACHS CREDIT PARTNERS,
L.P., as joint book runner (“Goldman Sachs”, and together with DBSI and
Citigroup in their respective capacities as joint lead arrangers and joint book
runners, the “Arrangers”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, the Co-Borrower, the Lenders from time to time
party thereto, and the Agents are parties to a Credit Agreement, dated as of
October 7, 2004 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”);

WHEREAS, on the date hereof, there are outstanding B Term Loans (for purposes of
this First Amendment, herein called the “Refinanced B Term Loans”) in an
aggregate principal amount of $1,439,125,000;

WHEREAS, in accordance with the provisions of Section 9.08(c)(ii) of the Credit
Agreement, the Borrower wishes to amend the Credit Agreement to enable it to
convert and/or refinance in full the outstanding B Term Loans described in the
immediately preceding paragraph through (x) the conversion of outstanding B Term
Loans into replacement B Term Loans and/or (y) its incurrence of replacement B
Term Loans (for purposes of this First Amendment, the replacement B Term Loans
described in preceding changes (x) and (y) collectively being herein called the
“Replacement B Term Loans”) as more fully provided herein, in each case with the
same terms as were theretofore applicable to the B Term Loans except that the
pricing applicable thereto shall be as more fully described herein; and

WHEREAS, the parties hereto wish to amend the Credit Agreement as herein
provided;

 

Page 1 of 12

 



Exhibit 10.21

 

 

NOW, THEREFORE, it is agreed:

I.

Amendments to Credit Agreement

 

1.            On, or within five Business Days after the occurrence of, the
First Amendment Execution Date (as hereinafter defined) (subject to the receipt
of a Borrowing Request in form and substance reasonably satisfactory to the
Administrative Agent and substantially in accordance with the requirements of
Section 2.03 of the Credit Agreement, and subject to a notice of prepayment of
the Refinanced B Term Loans in accordance with the relevant requirements of
Section 2.12(a) of the Credit Agreement, and subject to the relevant conditions
specified in Section 4.01 of the Credit Agreement and the occurrence of the
First Amendment Effective Date (as hereinafter defined)), each Lender with a B
Term Loan Commitment as set forth in the Register as of First Amendment
Effective Date hereby agrees to make a B Term Loan in the respective principal
amount set forth opposite its name under the heading “B Term Loan Commitment” in
the Register as of the First Amendment Effective Date, in each case in
accordance with the relevant requirements of the Credit Agreement except that
(i) the date of the making of the B Term Loans described in this paragraph,
other than those B Term Loans being converted into Replacement B Term Loans,
shall be as set forth above and (ii) each Lender with a B Term Loan Commitment
as set forth in the Register as of the First Amendment Effective Date shall make
the respective B Term Loan available (through the Administrative Agent) in cash,
except that each Lender with a B Term Loan Commitment as shown in the Register
as of the First Amendment Effective Date with existing B Term Loans outstanding
immediately prior to the occurrence of the First Amendment Effective Date shall
convert its theretofore outstanding B Term Loans (in a principal amount up to,
but not in excess of, the B Term Loan of such Lender as specified in the
Register on the date hereof) into Replacement B Term Loans hereunder without any
requirement that it make cash proceeds available to the Borrower (except to the
extent that the B Term Loan Commitment of such Lender as specified in the
Register as of the First Amendment Effective Date exceeds the principal amount
of its therefore outstanding B Term Loans). The Borrower shall direct the
Administrative Agent to apply (and the Administrative Agent shall apply) all
cash proceeds of Replacement B Term Loans made hereunder to refinance then
outstanding Refinanced B Term Loans pursuant to the Credit Agreement (before
giving effect to the First Amendment) other than those B Term Loans being
converted into Replacement B Term Loans. It is understood that the Replacement B
Term Loans being made pursuant to this First Amendment (whether by conversion or
the making of cash proceeds available to the Borrower to refinance Refinanced B
Term Loans) shall constitute Replacement Term Loans pursuant to Section 9.08(c)
of the Credit Agreement and the B Term Loans being refinanced or converted shall
constitute Refinanced Term Loans as described therein. It is understood and
agreed by all parties hereto that the aggregate principal amount of B Term Loans
outstanding after giving effect to the First Amendment Effective Date shall be
equal to the aggregate amount of B Term Loans which were outstanding immediately
prior to giving effect thereto. Any Lender holding outstanding B Term Loans
immediately prior to the First Amendment Effective Date, that does not (in its
sole discretion) provide a B Term Loan Commitment pursuant hereto, shall have
its outstanding B Term Loans repaid in full on the First Amendment Effective
Date (if same occurs). On the First Amendment Effective Date, the aggregate
amount of Replacement B Term Loans (including those made by conversion or the

 

Page 2 of 12

 



Exhibit 10.21

 

making of cash proceeds available to the Borrower) shall be comprised of the
same number of Borrowings as were applicable to the outstanding Refinanced B
Term Loan immediately prior to the First Amendment Effective Date, which
Borrowings shall be of the same Types and in the same amounts as the Borrowings
theretofore applicable to the Refinanced B Term Loans, and in the case of any
such Borrowings of Eurodollar Loans shall have the same Interest Period (i.e.
continuing to the date of the expiration Interest Period theretofore applicable
to the corresponding Borrowing of Refinanced B Term Loan) and the same Adjusted
LIBO Rate (although, from and after the First Amendment Effective Date, the
LIBOR Margins and ABR Margins applicable thereto shall be determined in
accordance with Schedule A to the Credit Agreement, as amended pursuant to
following paragraph numbered 4) applicable thereto on the First Amendment
Effective Date. Each Lender with Replacement B Term Loans shall participate on a
pro rata basis in each outstanding Borrowing of Replacement B Term Loans as
described in the immediately preceding sentence. In connection with the
incurrence of the Replacement B Term Loans and the repayment of Refinanced B
Term Loans in accordance with this First Amendment, the Borrower hereby agrees
that, notwithstanding anything to the contrary contained in the Credit
Agreement, (i) if requested by any Lender making cash proceeds available to the
Borrower pursuant to the Replacement B Term Loans (but not with respect to that
portion of the Replacement B Term Loans of any Lender constituting a conversion
of Refinanced B Term Loans of such Lender), the Borrower shall pay to such
Lender such amounts necessary, as reasonably determined by such Lender, to
compensate such Lender for making such Replacement B Term Loans in the middle of
an existing Interest Period (rather than at the beginning of the respective
Interest Period, based upon the rates then applicable thereto) and (ii) the
Borrower shall be obligated to pay to each Lender whose B Term Loans are being
repaid in cash (rather than converted into Replacement B Term Loans on the First
Amendment Effective Date) amounts of the type referred to in Section 2.15 of the
Credit Agreement in connection with its repayment in cash (but not by way of
conversion of Refinanced B Term Loans into Replacement B Term Loans as
contemplated above) of such Refinanced B Term Loans of such Lender incurred in
connection with the conversion of Refinanced B Term Loans and/or the actions
taken pursuant to the preceding sentence of this Section I.1.

2.            For the avoidance of doubt, it is understood and agreed that the
amounts of the remaining scheduled prepayments of principal of the B Term Loans
after giving effect to this First Amendment shall remain unchanged from the
schedule set forth in Section 2.11(a) of the Credit Agreement, except that the
scheduled repayments for March 31, 2005, June 30, 2005 and September 30, 2005
have already been repaid in full. The schedule of remaining repayments, as
calculated on the date hereof, for the Replacement B Term Loans is set forth
below:

 


Date

 

B Term Loan
Amount

 

December 31, 2005

 

$

3,625,000

 

March 31, 2006

 

$

3,625,000

 

June 30, 2006

 

$

3,625,000

 

September 30, 2006

 

$

3,625,000

 

December 31, 2006

 

$

3,625,000

 

March 31, 2007

 

$

3,625,000

 

June 30, 2007

 

$

3,625,000

 

September 30, 2007

 

$

3,625,000

 

December 31, 2007

 

$

3,625,000

 

 

 

Page 3 of 12

 



Exhibit 10.21

 

 

 

March 31, 2008

 

$

3,625,000

 

June 30, 2008

 

$

3,625,000

 

September 30, 2008

 

$

3,625,000

 

December 31, 2008

 

$

3,625,000

 

March 31, 2009

 

$

3,625,000

 

June 30, 2009

 

$

3,625,000

 

September 30, 2009

 

$

3,625,000

 

December 31, 2009

 

$

3,625,000

 

March 31, 2010

 

$

3,625,000

 

June 30, 2010

 

$

3,625,000

 

September 30, 2010

 

$

3,625,000

 

December 31, 2010

 

$

3,625,000

 

March 31, 2011

 

$

3,625,000

 

June 30, 2011

 

$

3,625,000

 

September 30, 2011

 

$

3,625,000

 

B Term Loan Maturity Date

 

$

1,352,125,000

 

 

; notwithstanding the foregoing, all then outstanding principal of the
Replacement B Term Loans shall be due and payable on the Term Loan Maturity Date
(even if same occurs prior to one or more of the dates set forth in the table
above).”

3.            Section 5 of the Credit Agreement is hereby amended by inserting
the following new subsection 5.17 at the end of said Section:

“5.17          First Amendment Mortgage Amendments.   Within 60 days following
the First Amendment Effective Date (unless otherwise agreed by the Collateral
Agent), if and to the extent required by the Collateral Agent, the Borrower
shall have delivered to the Collateral Agent, or caused to be delivered to the
Collateral Agent, fully executed counterparts of amendments (the “First
Amendment Mortgage Amendments”), in form and substance reasonably satisfactory
to the Administrative Agent, to each of the Mortgages covering the Mortgaged
Properties, together with evidence that counterparts of each of the First
Amendment Mortgage Amendments have been delivered to the title company insuring
the Lien on the Mortgages for recording in all places to the extent necessary or
desirable, in the judgment of the Collateral Agent, effectively to maintain a
valid and enforceable perfected mortgage lien superior to and prior to the
rights of all third parties (except Liens under Section 6.02) and subject to no
other Liens except as are permitted by Section 6.02 on the Mortgaged Properties
in favor of the Collateral Agent for the benefit of the Secured Parties securing
all of the Obligations (including the Replacement B Term Loans), provided that
the actions required to be taken by the Borrower pursuant to this Section 5.17
shall not be required in the event that each Lender holding outstanding B Term
Loans immediately prior to the First Amendment Effective Date provides a B Term
Loan Commitment pursuant to the First Amendment.”

4.            Schedule A to the Credit Agreement is hereby amended by deleting
same in its entirety and inserting in lieu thereof a new Schedule A in the form
of Schedule A attached hereto; provided that (x) new Schedule A shall only apply
for periods from and after the First

 

Page 4 of 12

 



Exhibit 10.21

 

Amendment Effective Date and (y) the provisions of the Credit Agreement
(including old Schedule A) as in effect before giving effect to this First
Amendment shall apply for all periods prior to the First Amendment Effective
Date and shall apply to all Refinanced B Term Loans outstanding pursuant to the
Credit Agreement before giving effect to any conversion thereof to Replacement B
Term Loans pursuant to this First Amendment.

5.            Section 1.01 of the Credit Agreement is hereby amended by
inserting in appropriate alphabetical order the following new definition:

“Repricing Transaction” shall mean (1) the incurrence by the Borrower or any of
its Subsidiaries of any indebtedness (including, without limitation, any new or
additional term loans under this Agreement, whether incurred directly or by way
of the conversion of B Term Loans into a new tranche of replacement term loans
under this Agreement) that is secured or is broadly marketed or syndicated to
banks and other institutional investors in financings similar to the facilities
provided for in this Agreement (i) having an “effective” interest rate margin or
weighted average yield for the respective Type of such indebtedness that is less
than the applicable rate for or weighted average yield for B Term Loans of the
respective Type (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fee or
“original issue discount” shared with all lenders or holders of such
indebtedness or B Term Loans, as the case may be, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such indebtedness
or B Term Loans, as the case may be, and without taking into account any
fluctuations in the Adjusted LIBO Rate or comparable LIBO rate) and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of B Term Loans
and/or (2) any effective reduction in the ABR Margins or LIBOR Margins for B
Term Loans (e.g., by way of amendment, waiver or otherwise). Any such
determination by the Administrative Agent as contemplated by preceding clauses
(1) and (2) shall be conclusive and binding on the Borrower and all Lenders
holding B Term Loans.

6.            Section 2.05 of the Credit Agreement is hereby amended by
inserting the following new clause (f) at the end of said Section:

“(f) All prepayments (and/or conversions) of principal of B Term Loans (whether
voluntary or mandatory) made in connection with a Repricing Transaction after
the First Amendment Effective Date (but excluding any Repricing Transaction
effected pursuant to the First Amendment) and on or prior to the first
anniversary of the First Amendment Effective Date will be subject to payment to
the Administrative Agent, for the ratable account of each Lender with
outstanding B Term Loans, of a fee in an amount equal to 1.0% of the aggregate
principal amount of the B Term Loans so prepaid and/or converted. Such
prepayment fees shall be due and payable upon the date of any such prepayment or
conversion of B Term Loans in connection with a Repricing Transaction.”

II.

Miscellaneous Provisions

1.            In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the First

 

Page 5 of 12

 



Exhibit 10.21

 

Amendment Effective Date after giving effect to this First Amendment and the
making of Replacement B Term Loans as contemplated herein, and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Loan Documents are true and correct in all material respects on the First
Amendment Effective Date after giving effect to this First Amendment and the
making of Replacement B Term Loans as contemplated herein, with the same effect
as though such representations and warranties had been made on and as of the
First Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

2.            This First Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

3.            This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

4.            THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

5.            This First Amendment shall become effective on the date (the
“First Amendment Effective Date”) when each of the following conditions shall
have been satisfied:

(i)           the Administrative Agent, the Borrower, each other Loan Party, and
each Lender with a B Term Loan Commitment as shown in the Register as of the
First Amendment Effective Date (which in aggregate total amount shall equal
$1,439,125,000) shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission or electronic mail) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention: Nomy Kayala (facsimile number
212-354-8113) (with the date of the satisfaction of the condition described in
this clause (i) being herein called the “First Amendment Execution Date”);

(ii)          the Borrower shall have paid in full (w) all accrued and unpaid
interest on all B Term Loans through the First Amendment Effective Date
(regardless of whether or not the Credit Agreement otherwise requires a payment
of such interest at such time), (x) all fees, costs and expenses (including
legal fees and expenses) then due and payable pursuant to the Credit Agreement,
(y) any amounts owing to a Lender pursuant to the last sentence of paragraph
numbered 1 of Part I hereof, to the extent requested by such Lender of the
Borrower at least one Business Day prior to the date when all other conditions
to the First Amendment Effective Date have been satisfied and (z) the principal
of all outstanding B Term Loans which are not being converted into Replacement B
Term Loans in accordance with the terms of this First Amendment;

(iii)        there shall have been delivered to Administrative Agent copies of
resolutions of the board of directors of each Loan Party approving and
authorizing the

 

Page 6 of 12

 



Exhibit 10.21

 

execution, delivery and performance of this First Amendment and the Loan
Documents as amended by this First Amendment, certified as of the First
Amendment Effective Date by the corporate secretary or an assistant secretary of
such Loan Party as being in full force and effect without modification or
amendment; and

(iv)         if and to the extent requested by the Administrative Agent, the
Administrative Agent shall have received from Skadden, Arps, Meagher, Slate &
Flom, special New York counsel to the Borrower, an opinion addressed to each
Agent, the Collateral Agent and each of the Lenders and dated the First
Amendment Effective Date, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent.

6.            By executing and delivering a copy hereof, each Loan Party hereby
agrees that all Loans (including, without limitation, the Replacement B Term
Loans) shall be fully guaranteed pursuant to the Guarantee Agreements in
accordance with the terms and provisions thereof and shall be fully secured
pursuant to the Security Documents.

7.            From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.

 

* * *

 

Page 7 of 12

 



Exhibit 10.21

 

 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

GRAHAM PACKAGING COMPANY, L.P.

 

By:__________________________________

Name:

Title:

 

GRAHAM PACKAGING HOLDINGS

COMPANY

 

By:__________________________________

Name:

Title:

 

GPC CAPITAL CORP. I

 

By:__________________________________

Name:

Title:

 

DEUTSCHE BANK AG CAYMAN ISLAND

BRANCH, as Administrative Agent

 

By:__________________________________

Name:

Title:

 

Page 8 of 12

 



Exhibit 10.21

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF DECEMBER
9, 2005, AMONG GRAHAM PACKAGING HOLDINGS COMPANY, GRAHAM PACKAGING COMPANY,
L.P., GPC CAPITAL CORP. I, THE LENDERS PARTY THERETO FROM TIME TO TIME,
CITIGROUP GLOBAL MARKETS INC., AS SYNDICATION AGENT, GOLDMAN SACHS CREDIT
PARTNERS, L.P., GENERAL ELECTRIC CAPITAL CORPORATION AND LEHMAN COMMERCIAL PAPER
INC., AS CO-DOCUMENTATION AGENTS, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT FOR THE LENDERS, LASALLE BANK
NATIONAL ASSOCIATION AND MANUFACTURERS AND TRADERS TRUST COMPANY, AS SENIOR
MANAGING AGENTS, DEUTSCHE BANK SECURITIES INC. AND CITIGROUP GLOBAL MARKETS
INC., AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS, AND GOLDMAN SACHS CREDIT
PARTNERS, L.P., AS JOINT BOOK RUNNER

 

 

NAME OF INSTITUTION:

 

                                                                           

 

By:__________________________________

Name:

Title:

 

 

Page 9 of 12

 



Exhibit 10.21

 

 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing First Amendment, hereby
consents to the entering into of the First Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 6 thereof).

 

GPC CAPITAL CORP. I

GRAHAM PACKAGING POLAND, L.P.

 

By: GPC Sub GP LLC, its general partner

GRAHAM RECYCLING COMPANY, L.P.

 

By: GPC Opco GP LLC, its general partner

GRAHAM PACKAGING FRANCE PARTNERS

 

By: GPC Sub GP LLC, its general partner

GRAHAM PACKAGING LATIN AMERICA, LLC

GPC SUB GP LLC

GRAHAM PACKAGING WEST JORDAN, LLC

GRAHAM PACKAGING ACQUISITION CORP.

OWENS-BROCKWAY PLASTIC PRODUCTS INC.

CONTINENTAL PET TECHNOLOGIES, INC.

LANCOP U.S.A., INC.

CONTROLLERS U.S.A., INC.

COMERC U.S.A., INC.

OI REGIOPLAST STS INC.

TECHNOLOGICAL SPECIALTIES, INC.

OI VENEZUELA PLASTIC PRODUCTS INC.

on behalf of each of the above Subsidiary

Guarantors

 

By:__________________________________

Name:

Title: Authorized Officer

 

 

Page 10 of 12

 



Exhibit 10.21

 

 

Schedule A to Credit Agreement

Page 1 of 2

 

PRICING ADJUSTMENTS

 

Category Period

LIBOR Margin
for Revolving
Loans

LIBOR Margin
for B Term
Loans

ABR Margin
for Revolving
Loans

ABR Margin
for B Term
Loans

Category A Period

2.75%

2.25%

1.75%

1.25%

Category B Period

2.50%

2.00%

1.50%

1.00%

 

The “LIBOR Margin” and the “ABR Margin” for any date shall be determined by
reference to the “Category Period” in effect as of the last day of the fiscal
quarter most recently ended as of such date and any change shall become
effective upon the delivery to the Administrative Agent of the financial
statements to be delivered pursuant to Section 5.04 for the most recently ended
fiscal quarter together with a certificate of a Responsible Officer of the
Borrower (a) setting forth in reasonable detail the calculation of the Net
Leverage Ratio for the end of such fiscal quarter and (b) stating that such
Responsible Officer has reviewed the terms of this Agreement and the other Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of Holdings, the
Borrower and their Subsidiaries during the accounting period, and that such
Responsible Officer does not have knowledge of the existence as at the date of
such officers’ certificate of any Event of Default or Default. Notwithstanding
the foregoing, at the time Holdings shall have received cash proceeds from the
sale after the Closing Date of its Equity Interests pursuant to a public
offering of common stock, if a Responsible Officer of Holdings shall deliver to
the Administrative Agent a certificate demonstrating in reasonable detail that
the Borrower would qualify for a different Category Period (determined on a Pro
Forma Basis as of the last day of the last Test Period ended prior to the date
on which Holdings shall have received cash proceeds from the sale after the
Closing Date of its Equity Interests pursuant to a public offering of common
stock for which financial statements have been made available (or were required
to be made available) pursuant to Section 5.04), then the Category Period that
would otherwise be applicable as set forth in such certificate shall thereafter
be applicable (until same is changed or ceases to apply in accordance with the
second preceding sentence). For the purposes of this Schedule A:

 

“Category A Period” shall exist at any time no other Category Period is then in
effect.

 

Page 11 of 12

 



Exhibit 10.21

 

 



Schedule A to Credit Agreement

Page 2 of 2

 

“Category B Period” shall exist at any time if (i) Holdings has received cash
proceeds from the sale after the Closing Date of its Equity Interests pursuant
to a public offering of common stock and (ii) the Net Leverage Ratio is less
than or equal to 4.75 to 1.00 as at the last day of the most recent fiscal
quarter for which financial statements have been, or were required to be,
delivered pursuant to Section 5.04(a) or (b), as applicable.

Notwithstanding the foregoing, at any time during which (i) the Borrower has
failed to deliver the certificate required under Section 5.04(c) with respect to
a fiscal quarter following the date the delivery thereof is due or (ii) a
Default or Event of Default is in existence, the Category Period shall be
deemed, solely for the purposes of this Schedule A, to be a Category A Period,
until such time as the Borrower shall deliver such certificate or such Default
or Event of Default shall be cured or waived.

 

 

 

Page 12 of 12

 

 

 